Citation Nr: 0904036	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
strain, to include as secondary to service-connected shin 
splints.

2.  Entitlement to service connection for a left knee strain, 
to include as secondary to service-connected shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from November 
1985 to March 1990.  She also served on a period of active 
duty for training (ADT) from August 1984 to November 1984.    

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for right and left knee strains, to include as 
secondary to service-connected shin splints.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript 
of that hearing is of record.

The Board notes that the veteran's claims file shows that she 
receives disability benefits from the Social Security 
Administration (SSA).  When the record suggests that SSA may 
have records pertinent to the appellant's claim, but which 
have not been obtained, either a remand is required to obtain 
the records, or a non-conclusory explanation needs to be 
provided as to why the SSA records would have no reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§§ 5103A(a), 5103A(b)(1), 7104(d)(1).  A decision from the 
Office of Hearings and Appeals from the SSA dated in May 2001 
found that the veteran was disabled for SSA purposes based on 
severe impairments that included generalized seizure disorder 
and pseudo seizures, obesity, non-insulin dependent diabetes 
mellitus, anxiety, depression, and mood disorder, not 
otherwise specified.  During her November 2008 hearing for 
her present appeal, she testified that the SSA determination 
was based on all of her VA treatment records.  She also 
testified that her SSA disability payments were stopped in 
October 2005 when she returned to work, and they were 
reinstated in November 2008 after she left the workforce.

In this case, there is no reasonable possibility that any SSA 
records would substantiate any of the veteran's claims for 
service connection because none of the disabilities that form 
the basis of her SSA disability determination relate to her 
current claimed musculoskeletal disabilities.  In addition, 
reviewing the VA records contained in her SSA file would be 
duplicative because they are contained in her VA file.  
Consequently, as the Board is directed to avoid remanding a 
claim that would not result in any additional benefit to the 
veteran, this writing decides the veteran's claims on appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran's service treatment records show that she 
complained of knee pain on at least three occasions.  In a 
February 1988 treatment note, she complained of left knee 
pain for two weeks that increased with running.  The 
assessment was chondromalacia.  In a November 1988 treatment 
note, she complained of a left knee problem for the past 
eight months, indicating that she hurt her knee after 
jumping.  The assessment was left knee bursitis.  In a 
November 1989 treatment note, she complained of a swollen 
right knee after running.  She denied any trauma, fall, or 
specific incident.  The assessment was probable anterior 
cruciate ligament strain, mild.  Service treatment records 
also reflect treatment of bilateral shin splints, for which 
the veteran is service connected.

Post-service VA and private treatment notes dated from August 
1993 to June 2007 show some complaints of tiredness in the 
knees, generalized muscle and joint tenderness, and knee pain 
with the right worse than the left.

In a statement from a private physician, W. W., M.D., dated 
in June 2003, Dr. W. reported that the veteran has 
longstanding problems with knee and leg pain, which cause 
problems with walking, standing, and instability.  He opined 
that the condition is aggravated by the service-connected 
shin splints, which have also affected both the left and 
right gait.  No current diagnosis related to a knee 
disability was provided.

In a VA medical examination report dated in August 2003, the 
examiner noted that the claims file was not reviewed.  
Following a physical examination, the assessment included 
bilateral knee strain suggestive of patellofemoral syndrome.  
He opined that it was not likely that her knee pain was 
related to her history of shin splints, noting that her 
subjective complaints and examination were more consistent 
with patellofemoral syndrome.  He added that she had anterior 
knee pain that was aggravated by walking and stair-climbing, 
a positive patellar grind was noted on examination with 
decreased muscular tone of her quadriceps, and x-rays of her 
bilateral knees were negative.  The examiner did not comment 
as to whether the service connected shin splints aggravated 
the bilateral knee disorder.  The RO should schedule the 
veteran for an additional VA joints examination to determine 
whether the veteran's claimed right or left knee disabilities 
were caused or aggravated by service or by her service-
connected shin splints.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated her for her claimed right and left 
knee disabilities.  Of particular interest 
are VA treatment records from June 2007 to 
the present.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be afforded a VA 
orthopedic examination conducted by a 
physician to determine the etiology of her 
claimed right and left knee disorders.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on examination of the appellant, 
review of the claims folder, including her 
complaints of knee pain contained in her 
service treatment records, and applying 
sound medical principles, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater), that the veteran's 
claimed right and left knee disabilities 
are either: (a) directly related to events 
or injuries in military service, or (b) are 
caused or aggravated by the veteran's 
service-connect shin splints.  Sustainable 
reasons and bases are to be included with 
the opinions.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

5.  After the above development has been 
completed as best as possible and any 
additional development deemed necessary, 
the RO/AMC must adjudicate the issues of 
entitlement to service connection for a 
right and left knee strain, to include as 
secondary to service-connected shin 
splints, with consideration of all 
applicable laws and regulations.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

